668 S.E.2d 779 (2008)
STATE of North Carolina
v.
Jose Eduardo Nufio SALAZAR, a/k/a Noe Velaszquez Ambrocio.
No. 335P08.
Supreme Court of North Carolina.
October 9, 2008.
Noe Velasquez Ambrocio, Pro Se.
Gaines M. Weaver, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 21st day of July 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of October 2008."